Exhibit 32.2 Section 906 Certification The following statement is provided by the undersigned to accompany the Form 10-K of the MLM Index™ Fund and each Series(the MLM Index Unleveraged Series, the MLM Index Leveraged Series, the MLM Commodity L/N Index Unleveraged Series and the MLM Commodity L/S Index Unleveraged Series)pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350). The undersigned certifies that the foregoing Report on Form 10-K fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78m) and that the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the MLM Index™ Fund and eachSeries(the MLM Index Unleveraged Series, the MLM Index Leveraged Series, the MLM Commodity L/N Index Unleveraged Series and the MLM Commodity L/S Index Unleveraged Series). Date: March 8, 2012 /s/ James A. Mehling Vice President and Chief Operating Officer Mount Lucas Management LP, Manager of the MLM Index™ Fund
